Citation Nr: 1009152	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-11 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for compression fracture, L3, from July 16, 1984, 
until November 18, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
compression fracture, L3, for the period beginning November 
19, 2004.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to the service-connected compression 
fracture, L3.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
compression fracture, L3.

5.  Entitlement to service connection for depression, to 
include as secondary to the service-connected compression 
fracture, L3.

6.  Entitlement to service connection for chronic 
constipation, to include as secondary to the service-
connected compression fracture, L3.  

7.  Whether the severance of service connection for bilateral 
weakness/numbness of the legs associated with the service-
connected compression fracture, L3, effective April 1, 2006, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 until March 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 and April 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board previously considered this appeal concerning 
entitlement to an increased initial evaluation for a 
compression fracture, L3, and the severance of the bilateral 
weakness/numbness of the legs associated with the compression 
fracture, L3, in July 2005 and remanded the claims for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

Concerning the claim for an increased evaluation for the 
compression fracture, L3, the Board notes that during the 
pendency of the appeal, the RO granted an increased 40 
percent disability rating in an August 2005 rating decision.  
This increased 40 percent evaluation was effective from 
November 19, 2004.  

In an April 2006 Statement of the Case (SOC) and a January 
2009 Supplemental Statement of the Case (SSOC), the RO 
readjudicated the Veteran's claim for an increased 
evaluation.  Both the SOC and SSOC addressed the issue of an 
initial 20 percent disability rating; however, neither 
document reflected that the Veteran's rating was increased to 
40 percent.  In other words, neither document addressed 
whether an evaluation in excess of 40 percent was warranted 
from November 19, 2004.  

Although no specific SOC or SSOC was issued concerning the 
partial grant, applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  In this case, less than the 
total 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5293 was assigned.  In fact, after the Veteran 
received the August 2005 rating decision grating the partial 
increase, he submitted an August 2005 statement in which he 
continued to express disagreement and argued that the rating 
should be higher due to his inability to obtain gainful 
employment.  Additionally, the SOC provided the criteria and 
Diagnostic Codes for all potential rating disabilities 
including those greater than 40 percent.  Furthermore, the 
July 2009 Board hearing characterized the issue as one for an 
increased initial evaluation for compression fracture, L3, 
currently evaluated as 40 percent disabling.  The Veteran did 
not indicate he intended to limit his claim to the initial 20 
percent evaluation.  Accordingly, although there was no 
formal discussion of the claim for an evaluation in excess of 
40 percent, as this claim is necessarily encompassed in the 
appeal which was perfected and further considering the fact 
that this appeal has been ongoing since July 2002, the Board 
will continue with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby). 

The issues of entitlement to service connection for 
depression and entitlement to service connection for a sleep 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
erectile dysfunction is likely related to his service-
connected compression fracture, L3.  

2.  The evidence of record indicates that the Veteran's 
chronic constipation is likely related to his service-
connected compression fracture, L3.

3.  The RO's May 2003 rating decision that awarded service 
connection for bilateral weakness/numbness of the legs is not 
shown to have been clearly and unmistakably erroneous.

4.  For the period from July 16, 1984, until January 12, 
1987, the Veteran's compression fracture, L3, was not 
manifested by residuals of a fractured vertebra without cord 
involvement and abnormal mobility requiring a neck brace or 
jury mast or by severe limitation of motion of the 
thoracolumbar spine.

5.  The Veteran was hospitalized for a L2-4 total laminectomy 
and an L3-L4 diskectomy from January 13, 1987, until January 
24, 1987.  The records indicate a period of one month 
convalescence until February 24, 1987, is warranted.

6.  For the period from February 24, 1987, until August 15, 
1999, the Veteran's compression fracture, L3, was not 
manifested by residuals of a fractured vertebra without cord 
involvement and abnormal mobility requiring a neck brace or 
jury mast or by severe limitation of motion of the 
thoracolumbar spine.

7.  The Veteran was hospitalized for anterior L3 corpectomy, 
diskectomy of L2-L3 and L3-L4 and tibial allograft strut 
fusion from L2-L4 and an anterior lumbar plating L2-L4 from 
August 16, 1999, until August 24, 1999.  The records indicate 
a period of almost three months convalescence, until November 
24, 1999, is warranted.

8.  For the period from November 25, 1999, until November 18, 
2004, the Veteran's compression fracture, L3, was not 
manifested by residuals of a fractured vertebra without cord 
involvement and abnormal mobility requiring a neck brace or 
jury mast or by severe limitation of motion of the 
thoracolumbar spine, incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months or for ward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by 
favorable ankylosis of the entire thoracolumbar spine.

9.  For the period beginning November 19, 2004, the Veteran's 
low back disability was not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or by 
incapacitating episodes having a total duration of at least 6 
weeks during the prior year.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for erectile dysfunction 
as secondary to service-connected compression fracture, L3, 
have been met.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for chronic constipation 
as secondary to service-connected compression fracture, L3, 
have been met.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009).

3.  Severance of service connection for bilateral 
weakness/numbness of legs associated with service-connected 
compression fracture, L3, was improper.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 
3.326(a) (2009).

4.  The criteria for an initial disability rating greater 
than 20 percent for the service-connected compression 
fracture, L3, for the period from July 16, 1984, until 
January 12, 1987, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5292, 5242 (1984-1987).

5.  The requirements for a temporary total evaluation for the 
period from January 13, 1987, until February 24, 1987, based 
on based on the need for convalescence following an L2-L4 
total laminectomy and L3-L4 diskectomy in January 1987, have 
been met. 38 C.F.R. § 4.30 (1987).

6.  The criteria for an initial disability rating greater 
than 20 percent for the service-connected compression 
fracture, L3, for the period from February 24, 1987, until 
August 15, 1999, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5292, 5242 (1987-1999).

7.  The requirements for a temporary total evaluation for the 
period from August 16, 1999 until November 24, 1999, based on 
based on the need for convalescence following an anterior L3 
corpectomy, diskectomy of L2-L3 and L3-L4 and tibial 
allograft strut fusion from L2-L4 and an anterior lumbar 
plating L2-L4 in August 1999, have been met. 38 C.F.R. § 4.30 
(1999).

8.  The criteria for an disability rating greater than 20 
percent for the service-connected compression fracture, L3, 
for the period from November 25, 1999, until November 18, 
2004, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5242 (1999-
2009).

9.  The criteria for a disability rating greater than 40 
percent for the service-connected compression fracture, L3, 
for the period beginning November 19, 2004, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292, 5242 (1984-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2002, July 2004, January 
2006, May 2006 and September 2008 that fully addressed all 
notice elements.  The August 2002 letter advised the Veteran 
of the information VA would seek to provide and the 
information the Veteran should seek to provide.  The July 
2004 and January 2006 letters advised the Veteran of how to 
substantiate the claims for service connection for 
weakness/numbness of the legs, constipation, depression, 
erectile dysfunction and a sleep disorder.  The May 2006 
letter provided information concerning how VA assigns 
disability ratings and effective dates.  The September 2008 
letter concerns the claim for an increased evaluation for the 
service-connected compression fracture, L3, and advised the 
Veteran to submit evidence demonstrating a worsening or 
increase in severity of the disability.  The Veteran was also 
advised that the RO may consider the effect that worsening 
has on employment in determining the disability rating.  This 
letter also provided the applicable Diagnostic Code for the 
service-connected disability.  Furthermore, the Board notes 
this is an appeal for an initial rating claim arising from a 
grant of service connection in an July 2002 rating decision, 
and therefore any notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the Veteran in this case has been satisfied. See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)

In cases involving the severance of service connection, there 
are specific procedural requirements that need to be met. 38 
C.F.R. § 3.105.  These requirements will be discussed in 
detail below.  Furthermore, in the decision below, the Board 
restores service connection for bilateral weakness/numbness 
of the legs. Given the results favorable to the Veteran, 
regardless of whether VA successfully met its notification 
and assistance obligations, no harm or prejudice to the 
Veteran has resulted from any such deficiency.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  

Concerning the claims for service connection for erectile 
dysfunction and chronic constipation, the Board considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  

Concerning the claim for an increased evaluation, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Erectile Dysfunction

The Veteran seeks service connection for erectile 
dysfunction.  Specifically, the Veteran asserts that he 
currently experiences erectile dysfunction due to his 
service-connected compression fracture, L3.  

The Veteran has a current disability of erectile dysfunction 
as reflected in VA outpatient treatment records, VA 
examination reports and a private psychological report.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

The Veteran's service treatment records are negative for an 
erectile dysfunction condition.  In fact, the December 1981 
Entrance Physical Standards Board Proceeding records 
indicated the Veteran had a pre-existing lumbar spine 
fracture with compression of L3 and early degenerative 
changes but clearly noted there were no neurological 
deficits.  

The Veteran, however, has not alleged he had erectile 
dysfunction during service.  Rather, he contends that his 
service-connected low back disability has caused the erectile 
dysfunction.  The record confirms the Veteran is in receipt 
of service connection for a low back disability, 
specifically, a compression fracture, L3.  The remaining 
question, therefore, is whether there is evidence a nexus or 
relationship between the current erectile dysfunction and the 
service-connected low back disability.

The Veteran underwent a VA examination in April 2003.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints of back pain, numbness at the groin, 
lateral thigh, left foot, right foot and right medial leg, 
coldness, problem with the bladder and constipation.  Mental 
status, motor, sensory and cerebellar examinations were 
performed.  The diagnosis was status post spinal cord injury 
with residual lower extremity weakness/numbness, neurogenic 
bladder and erectile dysfunction.  The examiner noted the 
Veteran sustained this spinal cord injury due to status post 
back injury/lumbar spine fracture. 

The Veteran underwent a VA genitourinary examination in 
November 2004, at which time he reported having a history of 
erectile dysfunction since 1999.  The Veteran's previous VA 
examination reports were reviewed.  Following a physical 
examination, the diagnosis was erectile dysfunction due to 
autonomic dysfunction secondary to lumbar spinal cord injury.  

Other VA and private treatment records reflect complaints and 
treatment of erectile dysfunction but fail to provide any 
opinion as to the etiology of the condition. 

Following a comprehensive consideration of the evidence of 
record, the Board determines that the criteria for service 
connection for erectile dysfunction secondary to service-
connected compression fracture, L3, are satisfied.  The 
medical evidence shows that the Veteran currently has a 
diagnosis of erectile dysfunction, as indicated in the VA 
medical records and examination reports.  The medical 
evidence also indicates that the Veteran's condition has been 
linked to his service-connected compression fracture, L3.  
Thus, the Board finds that secondary service connection is 
warranted in this case, in accordance with Allen and the 
regulations set forth in 38 C.F.R. § 3.310.   

In this regard, the Board finds competent and probative the 
opinions provided in the April 2003 and November 2004 
genitourinary examinations linking the Veteran's erectile 
dysfunction to a spinal cord injury.  Significantly, both 
examiners reviewed the claims file, considered the Veteran's 
complaints and performed thorough examinations of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000)(noting that the physician's access to the claims file 
and the thoroughness and detail of the opinion are among the 
factors for assessing the probative value of a medical 
opinion.) 

The Court has determined that the Board may not rely upon its 
own unsubstantiated medical opinion to reject expert medical 
evidence in the record, but may instead only reject such 
evidence based upon other independent medical evidence.  
Shipwash v. Brown, 8 Vet. App. 218, 223 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no 
medical evidence to refute the opinion regarding the etiology 
of the Veteran's erectile dysfunction, the Board finds that 
the evidence weighs in favor of the claim.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).  

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve any doubt regarding to 
the Veteran's claimed disability.  However, under the benefit 
of the doubt rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
doubt in the Veteran's favor, the Board finds that the 
Veteran has satisfied his burden of showing that he suffers 
from erectile dysfunction secondary to his service-connected 
compression fracture, L3.  

Chronic Constipation

The Veteran also seeks service connection for chronic 
constipation.  The Veteran has asserted that his current 
chronic constipation is related to his service-connected 
compression fracture, L3.  He reported that he has 
constipation and lacks the urge to push upon attempting bowel 
movements.  

VA and private medical treatment records reflect his report 
of bowel symptomatology and specifically reflect complaints 
of constipation and loss of bowel control.  Accordingly, the 
Veteran has a current disability and the remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

As with the claim for erectile dysfunction, service treatment 
records are devoid for any complaints, treatment or diagnosis 
of chronic constipation during service.  The Veteran has 
never alleged the condition was incurred during service.  
Rather, he contends that the chronic constipation was caused 
by his compression fracture, L3.  As noted above, the record 
reflects the Veteran is in receipt of service connection for 
a compression fracture, L3.  Thus, the relevant question is 
whether there is a link between the service-connected 
compression fracture, L3and the current chronic constipation.  

In the present case, the first notation of any bowel problem 
was an August 1999 private medical record that noted loss of 
control the bladder and bowel for four days.  The Veteran's 
history of a low back disability was discussed; however, no 
diagnosis of the bowel symptoms was provided.  Just days 
after this visit, the Veteran underwent an L2-L4 fusion with 
iliac crest bone graft and tibial ring allograft.  

The Veteran underwent a VA orthopedic examination in May 
2002.  He reported a history of back injury prior to service 
and then reinjuring his back while on active duty and related 
he underwent surgeries in 1986 and 1999.  The Veteran stated 
that he began to have difficulty with bowel control in 1999, 
after which he underwent a second surgery to treat his back 
pain.  He indicated that he continued to have bowel problems 
since that time.  The examiner indicated the Veteran had a 
physically demanding work history following his separation 
from service.  Following a physical examination of the 
Veteran and review of the claims file, the VA examiner 
indicated that the Veteran's bowel control problems began 
only after the Veteran attempted to return to physically 
demanding work.  

VA treatment records show that the Veteran received treatment 
for constipation.  In a September 2002 treatment record, he 
was noted to have incurred a spinal injury and to have 
subsequently developed bowel incontinence; the assessment was 
chronic constipation due to injury and narcotics.  No basis 
was provided to support the opinion rendered.  

Other VA and private records reflect complaints and treatment 
for loss of bowel control and constipation; however, none of 
these records include an opinion as to the etiology of the 
condition.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the Veteran has current diagnoses of chronic 
constipation and a service-connected compression fracture, 
L3.  The Veteran has generally alleged the compression 
fracture of L3 caused his chronic constipation.  Although the 
Veteran is not competent to provide an opinion as to the 
etiology of the condition, he is competent to report when the 
symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, the Veteran described the onset of symptoms as being 
around the second surgery, in 1999.  Furthermore, the Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken. See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  In fact, his 
report concerning the onset of the condition is consistent 
with the medical records which reflected complaints of 
constipation in August 1999, directly before his second 
surgery for the low back disability.  

Additionally, the September 2002 VA outpatient treatment 
record generally related the condition to the service-
connected low back disability and narcotics he took to treat 
this condition.  Although the September 2002 record did not 
provide a rationale for the opinion, there is no medical 
evidence to refute the opinion.  Given the credibility of the 
Veteran and the opinion suggesting a relationship, the Board 
finds that the evidence weighs in favor of the claim.  
Therefore, the Board is of the opinion that the point of 
equipoise in the evidence has been attained.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied and 
service connection for chronic constipation will be granted. 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
Accordingly, service connection for chronic constipation is 
warranted.

Severance of Service Connection for Bilateral 
Weakness/Numbness of the Legs

The Veteran also appealed the RO's severance of service 
connection for the weakness and numbness of the bilateral 
legs.  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, once service connection is established, it will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government) and only where certain procedural safeguards 
have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law. Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 
3.105(d). 

Turning to the facts of the present case, the RO, in a July 
2002 rating decision, granted service connection for a low 
back disability, specifically for a compression fracture at 
L3.  Although the compression fracture at L3 was clearly 
noted to have been caused by an accident prior to service the 
RO determined that evidence reflected it was aggravated by 
active service.  The Veteran subsequently asserted that he 
had bilateral leg weakness/numbness related to his service-
connected compression fracture, L3.  In a May 2003 rating 
decision, the RO granted secondary service connection for 
bilateral weakness/numbness of the legs and a 20 percent 
evaluation was assigned.  As service connection was granted 
in May 2003 with an effective date of August 1, 2002, the 
condition has been service connected for less than 10 years 
and therefore the provisions of 38 C.F.R. § 3.957 are not for 
application.  

Concerning the severance of service connection for the 
bilateral weakness and numbness of the lower extremities, the 
RO sent the Veteran a letter in August 2005 which enclosed a 
rating decision dated in July 2005 proposing severance of 
service connection.  The August 2005 letter advised the 
Veteran of his rights in regards to this severance, including 
the right to request a hearing and his right to submit 
additional evidence.  The Veteran submitted a statement in 
August 2005, but did not submit any additional information or 
request a hearing.  The Veteran subsequently received a 
rating decision dated in January 2006 implementing the 
severance of service connection, effective April 1, 2006.  
Given the above procedural history, the Board finds the RO 
followed the requirements of notifying the Veteran of the 
proposed severance and advising him of his rights with 
regards to the severance.

Having found the RO followed the proper procedural safeguards 
prior to severing service connection; the next question is 
whether the severance was proper.  In this regard, service 
connection will be severed only where evidence establishes 
that the grant of service connection was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(d).  

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection; however, for the 
latter case the reviewable evidence is not limited to that 
which was before the RO at the time of the challenged rating 
decision.  See Daniels v. Gober, 10 Vet. App. 474 (1997).  In 
fact, VA regulations provide that a change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous. See 38 C.F.R. § 3.105(d)

As noted above, the RO granted service connection for 
bilateral weakness/numbness of the legs as secondary to the 
service-connected low back disability in a May 2003 rating 
decision.  This rating decision discussed past evidence which 
intermittently reflect diagnoses of sciatica, radiculopathy 
and complaints of numbness in the lower extremities; however, 
the rating decision noted these records did not conclusively 
reflect continued weakness or numbness of the bilateral lower 
extremities.  The rating decision appeared to base the grant 
upon the April 9, 2003, examination which noted numbness at 
the groin and in the left lateral thigh, left foot, right 
foot and right medial leg.  The examiner also noted decreased 
sensation to pinprick in the right posterior upper thigh as 
well as left groin and left latera thigh.  The examiner 
concluded with a diagnosis of bilateral lower extremity 
weakness/numbness as a result of the spinal cord injury and 
subsequent surgeries.  

The controversy in this case was initiated by a November 2004 
VA examination which concluded the Veteran's leg numbness was 
less likely due to the service-connected re-injury in 
February 1981 (compression fracture of L3).  The examiner 
clearly noted that the Veteran had status post lower back 
injury and lumbar spine surgery with residual chronic lower 
back pain and bilateral lumbar radicular symptoms.  The 
examiner explained that the lower extremity symptoms started 
in 1996, after the first back surgery in 1986.  No further 
explanation as to why the numbness was noted to be caused 
from the allegedly non-service connected surgeries as opposed 
to the service-connected compression fracture at L3 was 
provided.  

The RO relied upon this November 2004 VA examination to 
support the proposed severance in August 2005 rating decision 
and in effectuating the January 2006 severance.  

As discussed in detail above, service connection generally 
requires evidence of a current disability, an injury or event 
during service, and a nexus linking the current disability to 
the event during service.  38 C.F.R. § 3.303.  Service 
connection could be established on a secondary basis if the 
claimed disability was shown to be proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. After reviewing the evidence of record, the 
Board is of the opinion that the May 2003 rating decision 
granting service connection did not include clear and 
unmistakable error and the severance of service connection is 
not proper.  

The evidence of record includes many conflicting records 
concerning whether there is a bilateral leg weakness or 
numbness that is related to any low back disability.  For 
example, a July 1984 private treatment record noted the 
Veteran did not report any pain of the lower extremities.  A 
subsequent July 1986 private record noted there was 
hypothesia of the left lower extremity consistent with L4-5 
dermatomes indicating nerve root involvement and concluded 
the Veteran had lumbar intervertebral disc syndrome 
associated with L4-5 radicular neuralgia complicated by 
previous ligamentous and damage.  Several records in January 
1987, including the operative report for the laminectomy and 
diskectomy noted a history of compression fracture and 
weakness of the legs.  Post surgical records in February 1987 
continued to note complaints of numbness of the right thigh 
and reflect clinical findings of decreased sensation to 
pinprick; however, a March 1987 record noted no complaints 
and found no abnormalities on sensory examination.  

A May 1995 private record noted complaints of low back pain 
with leg pain, left greater than right.  The assessment was 
unclear history of symptoms and an electromyograph (EMG) was 
ordered.  A subsequent June 1995 private record noted 
complaints of positive left leg pain and findings of 
decreased sensation to sharp and dull on the medial dorsum of 
foot.  However, the physician noted the EMG was negative and 
the assessment was low back pain with no active nerve 
destruction.  A June 1995 EMG reflected evidence of a right 
lumbar radiculopathy affecting the L5 nerve root.  A 
September 1998 record noted the Veteran complained of lower 
back pain that radiated to the left knee.  Radiological 
studies in June 1999 also reflect the indication for the 
clinical testing was complaints of lower back pain with 
radiculopathy.  

A January 2003 VA bones examination report reflects that the 
VA examiner noted that the Veteran had right leg numbness, 
which he stated had been "associated with his back for 
years."  Following a reported medical and occupational 
history provided by the Veteran and a physical examination, 
the examiner diagnosed the Veteran with status post lumbar 
spinal fusion.  He opined that the Veteran's service-
connected low back disability was not related to his right 
leg numbness.  He indicated that the Veteran's long history 
of lumbar disc disease and resulting spinal surgeries are 
likely related to his right leg numbness.

However, in April 2003 a VA examiner diagnosed the Veteran 
with bilateral lower extremity weakness/numbness as the 
result of spinal cord injury and subsequent surgeries.  This 
diagnosis was rendered following a review of the claims file 
and physical examination of the Veteran.  

Subsequently, the Veteran underwent a VA spinal examination 
in November 2004 performed by the April 2003 VA examiner.  
The report shows that he was diagnosed with "status post 
lower back injury/lumbar spine surgery with residual chronic 
lower back pain and bilateral lumbar radicular symptoms."  
The VA examiner noted that the Veteran reported that his 
lower extremities symptoms began in 1996 and that this was 
after he underwent back surgery in 1986.  Based on this, the 
examiner opined that the Veteran's leg numbness is less 
likely due to the back re-injury related to his in-service 
fall.  No discussion was provided as to the examiner's 
previous April 2003 diagnosis relating the Veteran's 
bilateral lower extremity condition to his back.  

Overall, the Board finds that there is strong evidence in 
this case both for and against a finding of service 
connection.  However, the Board must note that the clear and 
unmistakable standard has been described as a "formidable" 
burden of proof and "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable." 
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Furthermore, 
under VA laws, when there is an approximate balance of 
positive and negative evidence, the benefit of the doubt rule 
will apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In short, in the present case, 
reasonable minds could differ on whether or not a grant of 
service connection was warranted.  

Significantly, at the time of the May 2003 rating decision 
which granted service connection, there was positive and 
negative evidence describing a weakness or numbness of the 
lower extremities related to the Veteran's low back 
pathology.  However, only the compression fracture, L3 is 
service-connected.  Most significantly, none of the medical 
records of evidence attributed the weakness or numbness of 
the bilateral extremities to one back disability as opposed 
to another.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  

Even considering the November 2004 VA examination, it is not 
clear that service connection should be denied.  While the 
November 2004 VA examination clearly opines that the weakness 
and numbness of the extremities is related to the non-
service-connected back disabilities, he does not provide much 
rationale for this opinion.  His only explanation is that 
there were no symptoms directly after the 1981 re-injury and 
the symptoms of weakness and numbness did not appear until 
after the Veteran's back surgery.  He provided no clinical 
findings to support such an opinion or otherwise cite to 
medical literature or other rationale.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is 
inadequate when it unsupported by medical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Furthermore, although the examiner appears to suggest the 
weakness and numbness were caused directly by surgeries which 
were entirely for nonservice-connected back disabilities, a 
review of the records reflects this may not be the case.  
Specifically, the January 1987 operative report noted the 
indication for laminectomy and diskectomy was traumatic 
spinal stenosis at L2-4 and a herniated disk at L3-4.  The 
operative report specifically mentioned the pre-existing 
motor vehicle accident that resulted in a crush injury to the 
3rd lumbar vertebra.  Similarly, the operative report in 
August 1999 noted the indication for surgery included 
symptoms at the L3 level.  

While neither operative report specifically referred to the 
second injury during service, the Board notes that service 
connection for a compression fracture of L3 was granted based 
upon a theory of aggravation.  In other words, the service 
connected disability and the pre-existing disability are one 
and the same.  In fact, as will be discussed below, the Board 
is granting temporary total ratings for the surgeries.  

In sum, given the service-connected disability of compression 
fracture, L3, the records suggesting a relationship between 
the weakness and numbness of the legs and the service-
connected compression fracture of L3, the fact that the 
surgeries were for L3 symptomatology, and the lack of a 
rationale for the November 2004 opinion attributing the 
weakness to the surgeries instead of the inservice injury, 
the Board cannot find the preponderance of the evidence was 
against a finding for service connection.

Therefore, the Board must find that the evidence of record 
does not establish that the awards of service connection for 
weakness and numbness of the legs was clearly and 
unmistakably erroneous.  In the absence of such a finding, 
the Board concludes that the severance of the award of 
service connection for weakness and numbness of the lower 
extremities, effective as of April 1, 2006, was improper.  
The appeal is granted.

Increased Evaluation

The Veteran seeks an increased evaluation for the compression 
fracture, L3.  By way of a brief history, the Veteran was 
awarded service connection for a low back disability by way 
of a June 2002 RO rating decision.  A 20 percent disability 
rating was initially assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5293 and was effective July 10, 1995.  
The Veteran expressed disagreement with the assignment of the 
20 percent disability rating.  During the pendency of the 
appeal, the RO granted an increased 40 percent evaluation in 
an August 2005 rating decision.  This rating decision also 
granted an earlier effective date of July 16, 1984.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's 
claim for an increased evaluation remains in appeal and 
consists of the following questions: 1) whether an evaluation 
in excess of 20 percent is warranted from July 16, 1984, 
until November 18, 2004 and 2) whether an evaluation in 
excess of 40 percent is warranted for the period beginning 
November 19, 2004.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above, the Veteran's disability was evaluated under 
Diagnostic Code 5285-5293.  At the time the Veteran applied 
for service connection, a vertebral fracture without cord 
involvement producing abnormal mobility requiring a back 
brace or jury mast warranted the assignment of a 60 percent 
evaluation.  A vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces warranted a 100 
percent evaluation.  Diagnostic Code 5285 also provided that 
in a vertebral fracture that did not meet the above criteria 
were rated based on definite limitation of motion or muscle 
spasm with 10 percent added for a demonstrable deformity of a 
vertebral body.   See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1985-2002).  

At the time the Veteran applied for service connection, 
motion of the lumbar spine was evaluated under Diagnostic 
Code 5292.  Under this Diagnostic Code, slight limitation of 
motion warranted a 10 percent evaluation, moderate limitation 
of motion warranted a 20 percent evaluation and severe 
limitation of motion warranted a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1985-2002).

Diagnostic Code 5293 provides the criteria for rating 
intervertebral disc syndrome. Under Diagnostic Code 5293 for 
a 20 percent evaluation was warranted upon a showing of 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent evaluation was for assignment for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The next higher 60 percent evaluation 
was for assignment for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief. See 38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (1985-2002).

Another diagnostic code provision that could have been 
applied at the time of the Veteran's claim was Diagnostic 
Code 5295 for the evaluation of a lumbosacral strain.  Under 
this Diagnostic Code a 10 percent evaluation was assigned for 
a lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation was warranted upon a showing of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A 40 percent 
evaluation was for assignment for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1985-2002).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the Veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

The changes in the regulations effective September 23, 2002 
did not alter the schedular criteria under Diagnostic Codes 
5292 or 5295.  However, effective September 23, 2002 the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended.  The 2002 changes to Diagnostic Code 
5293 for intervertebral disc syndrome provided for 
evaluations between 10 and 60 percent based on the frequency 
and total duration of incapacitating episodes. An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under Diagnostic Code 5293, a 10 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past twelve months; a 20 percent evaluation was assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 
twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine. This General Rating Formula assigns disability ratings 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease. Under 
this formula, a 20 percent disability rating is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis. A 40 
percent disability rating is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine. A 
50 percent disability rating is for assignment upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The Board must also 
consider a Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
rating for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

A July 1986 private record noted the Veteran was found to 
have a slight decrease in the range of motion accompanied by 
mild pain during flexion, extension and left lateral flexion.  
The physician concluded the Veteran had a lumbar 
intervertebral disc syndrome associated with L4-5 radicular 
neuralgia, complicated by the previous ligamentous damage.  

The record reflects the Veteran was admitted to a private 
hospital on January 13, 1987.  A January 14, 1987 private 
computed tomography (CT) of the lumbar spine showed a history 
of compression fracture and weakness of the legs.  The CT 
conclusion was severe compression fracture of the upper 
surface of vertebral body, L3, with reduction in height of 
vertebra by at least 60 percent; posterior protrusion of bone 
on the upper surface of vertebra into spinal canal with 
narrowing of the canal of at least 60 percent; moderately 
severe stenosis of the spinal canal at L3-L4 from concentric 
disc bulging and thick ligamentum flavum; and moderate 
concentric bulging L5-S1 disc of doubtful significance.  The 
Veteran underwent a L2-L4 total laminectomy and L3-L4 
diskectomy for lumbar spinal stenosis with L3-L4 herniated 
nucleus pulposus on January 19, 1987.  The operative report 
referred to the pre-existing motor vehicle accident injury 
which resulted in the crush injury to the 3rd lumbar 
vertebra.  The Veteran was not discharged until January 24, 
1987.  

At the time of discharge the Veteran was noted to be doing 
well and was able to ambulate with difficulty.  A February 3, 
1987, record noted the Veteran was status post laminectomy 
and had complaints of numbness of right thigh and stiffness 
and pain of the bilateral hips and left knee.  No range of 
motion findings were provided; however, the Veteran was noted 
to be doing well.  Similarly, a March 31, 1987, record noted 
complaints and treatment for back pain; however, failed to 
provide any range of motion findings.  The impression was 
status post L2-4 laminectomy and L3-4 discectomy doing well.  

The Veteran was afforded a VA examination on October 29, 
1998.  He complained of pain that was continuous and 
indicated he rested during flare-ups.  Gait was normal and 
there was no evidence of ankylosis.  There was no 
constitutional sign of inflammatory arthritis.  Range of 
motion findings reflected flexion to 40 degrees, extension to 
20 degrees, right side bending and left side bending to 30 
degrees and bilateral rotation to 30 degrees.  The diagnosis 
was chronic low back pain, status post removal of L2-L3 and 
L3-L4 in 1976.  

A January 15, 1999, private medical record noted complaints 
of back pain and left leg pain.  Examination reflected 
flexion to 40 degrees, extension to 10 degrees, and bilateral 
flexion to 10 degrees. Straight leg raising was negative, 
dorsiflexors, extensor hallucis longus, plantar flexors, 
hamstrings and quadriceps were strong.  X-rays showed 
extensive laminectomy from L2-L4 with old compression 
deformity at L3 and degenerative changes.  

Private records indicate the Veteran underwent a 
retroperitoneal dissection for L2-L4 fusion in August 1999.  
The preoperative and postoperative diagnoses were spinal 
stenosis.  The Veteran also underwent an anterior L3 
corpectomy, diskectomy of L2-L3 and L3 and L4 and tibial 
allograft strut fusion from L2 to L4 and anterior lumbar 
plating L2 to L4 at that time.  The indication for that 
procedure was post traumatic lumbar stenosis at L3-L4.  
Hospital records indicate the Veteran was hospitalized from 
August 16, 1999 until August 24, 1999.  Upon discharge, the 
Veteran was noted to be afebrile with return of progressive 
sensation to sacral area and resolution of bladder symptoms.  
He was instructed to only do weightbearing as tolerated and 
to use his lumbar brace except during showing.  There were 
precautions for lifting and anything that strained the pack.  
He had follow-up in one week.

The Veteran was afforded a VA examination on November 10, 
1999.  The examiner reviewed the claims file, considered the 
subjective history and considered the complaints of pain.  
The Veteran denied any radicular symptoms or genitourinary 
problems.  Clinical examination reflected range of motion was 
very limited as he had a brace on and was still under an 
orthopedist's care after an August 1999 laminectomy.  The 
Veteran stood in an erect position without difficulty.  He 
could flex only to touch the midshins because of pain. There 
was full right and left lateral bending and full rotation but 
pain in the extremities.  There was mild tenderness to deep 
palpation directly over the lumbar spine.  Upon examination 
the Veteran complained of pain, weakness, stiffness and 
fatigability to the point that he had to use his arms and use 
a walker.  He could not do full weightbearing.  Range of 
motion was noted to be decreased however the examiner could 
not do this due to acute surgery.  In attempting to do 
straight leg raises there were positive at approximately 30 
degrees in the right and 25 degrees on the left.  There was 
decreased sensory sensation over the left leg from the hip to 
the foot.  The sensation did not appear worse on the lateral 
or medial side.  It was weaker than on the right side by use 
of extension and flexion muscles.  There was also decreased 
sensory sensation on the left over the right side.  X-ray 
showed an anterior fusion and left lateral fusion of the mid 
lumbar spine with anterior collapse of the 3rd lumbar 
vertebrae.  

The Veteran underwent a VA examination on November 15, 2000.  
The examiner considered the claims file and the Veteran's 
subjective complaints of pain.  Clinical examination 
indicated the Veteran could stand in an erect position 
without difficulty. He could flex only to touch the mid-shin 
due to pain. He had full right and left lateral bending and 
full rotation although pain was noted at the extremities.  
There was some mild tenderness to deep palpation directly 
over the lumbar spine. No other sensory or motor deficits 
were noted in the deep extremities or in the lower 
extremities.  Deep tendon reflexes were normal. The 
assessment was old lumbar spine fracture now with compression 
of L3 and early degenerative changes.  The examiner also 
noted the Veteran used a back brace and had been placed on 
disability.  He also treated with pain medication.  Range of 
motion showed he could flex to the left to 5 degrees, and 
right to 4 degrees and he had pain when doing this.  He could 
barely bend 4 to 40 degrees due to pain and hyperextend 
backward 1 to 2 degrees at most and had problems due to pain. 
He could not walk on his heels or toes.  There was pain with 
straight leg rising at approximately 28 to 30 degrees in both 
legs.  There was continued problems walking and standing 
secondary to the back and he was limited to sitting.  X-ray 
of the lumbar spine showed orthopedic combination fusion and 
splinting device on the left side of the L2-3-4 vertebral 
bodies.  There was an anterior compression change of the L3 
and posterior lipping of L2.  There was minor posterior 
lipping of L3 and spondylosis of the mid lumbar vertebra.  
There was bilateral laminectomy at L2-4.  

A May 14, 2002, VA examination noted the Veteran's complaints 
of back pain.  The examiner reviewed the claims file and 
examined the Veteran.  Clinical examination the Veteran could 
stand without abnormal curvatures. He could only walk with 
difficulty on the toes and heels.  He had flexion to 45 
degrees and then had pain.  There was side tilting to 10 
degrees bilaterally and extension was limited to 5 degrees.  

The Veteran was afforded a VA examination in January 6, 2003.  
The examiner considered the Veteran's reported history and 
complaints of constant dull back pain.  He indicated he 
treated with medication and rest and noted that changes in 
weather precipitated the condition.  He described limited 
ability to move during flare-ups, numbness down the right 
leg.  He denied bladder or bowel complaints.  He used a cane 
and soft brace.  He could walk 70 feet with the cane.  
Clinical examination reflected forward flexion of the lumbar 
spine to 75 degrees.  There was extension to 20 degrees.  
Lateral flexion was 30 degrees bilaterally and rotation was 
25 degrees bilaterally.  There was no decrease in movement 
with pain, fatigue, weakness or lack of endurance after 
repetitive use.  There was no muscle spasm or weakness.  
There was a postural abnormality of flattened lumbosacral 
area.  There was no ankylosis.  The musculature of the back 
was normal.  There was no atrophy of the legs.  All reflexes 
were 2 plus and equal.  Straight leg raising was negative.  
The diagnosis was status post L3 compression fracture and 
status post lumbar spinal fusion with implantation of rods 
and residual limitation of range of motion of the lumbar 
spine. 

The Veteran also underwent a VA examination in November 19, 
2004, to assess the severity of the disability.  The examiner 
reviewed the claims file and considered the Veteran's 
subjective history and subjective complaints of pain.  He 
treated with pain medication and ambulated with a cane.  The 
condition did not interfere with usual daily activities but 
interfered with occupational opportunities.  Straight leg 
raising was painful on the right at 25 degrees and on the 
left at 40 degrees. There was a well healed nonsymptomatic 
midline lumbar laminectomy fusion scar.  There was forward 
flexion of the thoracolumbar spine from 0 to 20 degrees 
without pain, extension to 0 degrees without pain, bilateral 
flexion to 5 degrees and bilateral lateral rotation to 15 
degrees without tenderness.  There was no change in the range 
of motion with repetition.  The assessment was status post L3 
compression fracture with traumatic degenerative disc disease 
and chronic low back pain.  

The Veteran also provided testimony at a July 2009 Board 
hearing.  The Veteran explained he treated for his lumbar 
spine condition at the VA.  He described surgery in 1999 he 
described pain in the back, including numbness down to the 
legs and toes.  He indicated he walked with a cane.  He could 
only walk about half a block and treated with pain 
medication.  He also reported tenderness of the back and 
weakness in the legs.  He wore a back brace and was not 
employed.  He indicated his back limited his daily functions 
as he did not want to be near anyone when he was in pain and 
was now being treated for depression.  He did not need 
assistance with bathing but required assistance for getting 
dressed and getting in and out of bed. He denied any 
incapacitating episodes.  

Other VA and private medical records reflect treatment for 
back pain and occasional describe generic limitation of 
motion; however, they fail to provide findings in degrees of 
limitation of motion or otherwise address findings which 
could be applied to the Schedule for Rating Disabilities.  As 
such, these findings are less probative on the inquiry as to 
the severity of the low back.

July 16, 1984 until January 12, 1987

Examining the evidence in light of the above rating criteria 
illustrates that an increased 40 percent evaluation is not 
warranted from July 16, 1984 until January 12, 1987.  Under 
the criteria in effect at the time the Veteran filed his 
claim, there was no evidence of a vertebral fracture with 
cord involvement or without cord involvement but use of a 
neck brace to warrant an increased rating under Diagnostic 
Code 5285.  Furthermore, none of the records during this 
period demonstrated severe limitation of motion of the spine 
to warrant an increased evaluation under Diagnostic Code 
5292.  Rather, the July 1986 private record noted the Veteran 
only had a slight decrease in motion.  Nor was there evidence 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion to warrant a higher rating 
under Diagnostic Code 5295.  There was also no evidence of 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief to warrant a higher rating under 
Diagnostic Code 5293.  The Veteran did not present with 
symptoms such as muscle spasm, absent ankle jerk, or other 
neurological symptoms throughout this period to warrant a 
severe rating under this Diagnostic Code.  Based upon the 
evidence of record, an increased evaluation for this period 
is not warranted.  

January 13, 1987 until February 24, 1987

Beginning January 13, 1987, a temporary total evaluation is 
warranted.  Specifically, under VA laws and regulations, a 
temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  A 
temporary total evaluation will be assigned under this 
section for, in pertinent part, treatment of a service-
connected disability resulting in surgery necessitating at 
least one month of convalescence. See 38 C.F.R. § 4.30 
(1987).  The initial grant of a total rating will be limited 
to 1 month, with one or two extensions of periods of 1 month 
each for exceptional cases.  Id.

In this case, the record reflects the Veteran was admitted to 
a private hospital on January 13, 1987.  On January 19, 1987, 
the Veteran underwent a L2-L4 total laminectomy and an L3-L4 
diskectomy.  He was not discharged until January 24, 1987.  
While not all of these surgeries were the result of the 
service-connected compression fracture, L3, there clearly was 
surgical treatment for L3 symptomatology.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the Veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).  Significantly, the January 14, 1987, 
computed tomography scan indicated the Veteran had a severe 
compression fracture of the upper surface of Vertebral body 
L3 with reduction in height of the vertebra by at least 60 
percent and posterior protrusion of bone on the upper surface 
of the vertebra into the spinal canal with narrowing of the 
canal of at least 60%.  There was moderately severe stenosis 
of the spinal canal at L3-4 from the concentric disc bulging 
and thick ligamentum flavum.  This further suggests the 
conditions requiring surgical treatment were related to the 
service-connected compression fracture, L3.  While the exact 
period of convalescence is not clear, the record reflects the 
Veteran was hospitalized for 10 days, and was noted to be 
doing well upon discharge.  A subsequent February 3, 1987, 
private record also indicated the Veteran was doing well post 
surgery.  Furthermore, as noted above, 38 C.F.R. § 4.30 
required the assignment of a 1 month period with additional 
months only when there were exceptional circumstances.  As 
the Veteran was described as doing well within the one-month 
period, this appears to be more than sufficient to account 
for the Veteran's convalescence.  Accordingly, giving the 
benefit of the doubt to the Veteran, a temporary total 
evaluation is warranted from January 13, 1987, until February 
24, 1987.   

February 25, 1987 until August 15, 1999

Examining the evidence in light of the above rating criteria 
illustrates that an increased 40 percent evaluation is not 
warranted from February 25, 1987, until August 15, 1999.  
Under the criteria in effect at the time the Veteran filed 
his claim, there was no evidence of a vertebral fracture with 
cord involvement or without cord involvement but use of a 
neck brace to warrant an increased rating under Diagnostic 
Code 5285.  Furthermore, none of the records during this 
period demonstrated severe limitation of motion of the spine 
to warrant an increased evaluation under Diagnostic Code 
5292.  Rather, the evidence clearly demonstrates the Veteran 
had significant motion of the back.  For example the October 
29, 1998, VA examination and January 15, 1999, private record 
noted there was flexion to 40 degrees.  Nor was there 
evidence or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion to warrant a 
higher rating under Diagnostic Code 5295.  While there was 
limitation of motion and osteoarthritic changes and narrowing 
of joint spaces, there was no indication the Veteran had a 
positive Goldthwaite's sign, or that the spine listed to the 
opposite side or presented with abnormal mobility on forced 
motion.  There was also no evidence of severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
to warrant a higher rating under Diagnostic Code 5293.  The 
Veteran did not present with symptoms such as muscle spasm, 
absent ankle jerk, or other neurological symptoms throughout 
this period to warrant a severe rating under this Diagnostic 
Code.  Accordingly, an increased evaluation for this period 
is denied.  

August 16, 1999 until November 24, 1999

Beginning August 16, 1999, another temporary total evaluation 
is warranted.  As noted above, under VA laws and regulations, 
a temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  A 
temporary total evaluation will be assigned under this 
section for, in pertinent part, treatment of a service-
connected disability resulting in surgery necessitating at 
least one month of convalescence. See 38 C.F.R. § 4.30 
(1999).  In the present case, a private operative report 
clearly noted the Veteran was hospitalized from August 16, 
1999, until August 24, 1999 for the performance of a 
retroperitoneal dissection, anterior L3 corpectomy, 
diskectomy, tibial allograft strut fusion and anterior lumbar 
plating.  While not all of these surgeries were the result of 
the service-connected compression fracture, L3, there clearly 
was surgical treatment for L3 symptomatology.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it 
is not possible to separate the effects of a service-
connected condition and a non- service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the Veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).  While the exact period of 
convalescence is not clear, the record reflects the Veteran 
was hospitalized for over a week, and was noted during the 
November 10, 1999 to be under an orthopedist's care.  
Accordingly, giving the benefit of the doubt to the Veteran, 
a temporary total evaluation is warranted from August 16, 
1999 until November 24, 1999. See 38 C.F.R. § 4.30 (noting 
that convalescent ratings should be assigned effective the 
date of hospital admission and continuing for a period of 1, 
2 or 3 months from the first day of the month following 
hospital discharge.)  

November 25, 1999 until November 18, 2004

For the period from November 25, 1999 until November 18, 
2004, the evidence continues to reflect an evaluation in 
excess of 20 percent is not warranted.  The evidence fails to 
support an increased evaluation under the criteria in effect 
prior to September 2002.  For example, there was no 
indication the Veteran had severe limitation of motion of the 
spine to warrant an increased evaluation under Diagnostic 
Code 5292.  Rather, the evidence clearly demonstrates the 
Veteran had significant motion of the back.  For example, 
November 15, 2000, VA examination indicated the Veteran had 
flexion from 4 to 40 degrees. The May 14, 2002, record noted 
flexion to 45 degrees.  A January 2003 examination noted 
flexion to 75 degrees.  As such, the Veteran continued to 
present with significant motion of the spine.  Nor was there 
evidence or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion to warrant a 
higher rating under Diagnostic Code 5295.  While there was 
limitation of motion and osteoarthritic changes and narrowing 
of joint spaces, there was no indication the Veteran had a 
positive Goldthwaite's sign, or that the spine listed to the 
opposite side or presented with abnormal mobility on forced 
motion.  There was also no evidence of severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
to warrant a higher rating under Diagnostic Code 5293.  The 
Veteran did not present with symptoms such as muscle spasm, 
absent ankle jerk, or other neurological symptoms throughout 
this period to warrant a severe rating under this Diagnostic 
Code.

Additionally, an increased evaluation is not warranted under 
the regulations that became effective on September 23, 2002.  
The Veteran never alleged and the record has not otherwise 
indicated that the Veteran's low back strain ever resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment prescribed by a physician.  As such 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present case.

Nor was an increased evaluation warranted for this period 
under the criteria that became effective September 2003.  
Specifically, while the Veteran clearly had significant pain 
and frequently treated for the compression fracture L3, there 
was simply no evidence documenting that the Veteran had 
limitation of flexion to 30 degrees or less at any point 
during this period.  As noted above, the records during this 
period all noted flexion of 40 degrees or greater.  Nor is 
there any evidence the Veteran has favorable ankylosis of the 
entire thoracolumbar spine.  

While the Veteran has complained of pain associated with the 
compression fracture L3, the VA examinations noted considered 
the effects of pain on limitation in motion.  Even factoring 
in the additional limitation in motion, the Veteran still 
retains a range of motion greater than that required for an 
increased rating. 38 C.F.R. § 4.45, 4.71a; DeLuca v. Brown, 8 
Vet. App. 202 (1995). Accordingly, an increased evaluation is 
not warranted.

Beginning November 19, 2004

An evaluation in excess of 40 percent is not warranted for 
the period beginning November 19, 2004.  Specifically, none 
of the medical records report any ankylosis of the entire 
thoracolumbar spine, as required for a higher rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine. For example, the November 19, 2004, VA examination 
clearly demonstrated the Veteran had forward flexion of the 
thoracolumbar spine from 0-20 degrees without pain.  In other 
words, the Veteran continues to retain motion, albeit very 
limited, of the lumbar spine.  Accordingly, as the Veteran 
has not demonstrated unfavorable ankylosis of the entire 
spine, an increased evaluation is not warranted.

The evidence reflects the Veteran has repeatedly reported 
pain and limitation of motion associated with his lumbar 
spine disability. The VA outpatient treatment records 
indicate the Veteran has treated with medication.  However, 
the VA examinations have considered the result of painful 
motion and delineated the effect of painful motion in 
degrees.  As noted above, the November 19, 2004, VA 
examination clearly noted the Veteran retained motion from 0-
20 degrees without pain.  Thus, even considering any pain, 
the pain does not result in limitation of motion that more 
nearly approximate a finding of ankylosis of the entire 
thoracolumbar spine.  Therefore, the current disability 
rating assigned contemplates the effects of the Veteran's 
complaints of pain, fatigue, swelling and weakness, and an 
increased disability rating based solely on pain is not 
warranted. 38 C.F.R. § 4.45, 4.71a; DeLuca, 8 Vet. App. at 
202.

To the extent the Veteran has weakness and numbness of the 
legs and bladder and bowel symptomatology, the RO and Board 
and already considered and granted separate evaluations for 
these neurological symptoms.  The record does not demonstrate 
the presence of any other neurological symptoms which have 
not already been raised by the Veteran.  Accordingly, no 
further separate evaluations for neurological symptoms are 
warranted at the present time.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id.  In the present case, the current 
Diagnostic Code adequately contemplates the Veteran's 
symptoms of limitation of motion and pain.  Therefore, 
referral for the assignment of an extraschedular disability 
rating is not warranted.


ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected low back disability, is 
granted, subject to the laws and regulations governing 
monetary awards.

Service connection for chronic constipation, to include as 
secondary to the service-connected compression of L3, is 
granted, subject to the laws and regulations governing 
monetary awards.  

Restoration of service connection for bilateral 
weakness/numbness of the legs is granted, subject to the laws 
and regulations governing monetary awards.

An initial evaluation in excess of 20 percent for compression 
fracture, L3, for the period from July 16, 1984, until 
January 12, 1987, is denied.

A temporary total evaluation for convalescence after a 
January 1987 L2-L4 total laminectomy and L3-L4 diskectomy is 
warranted for the period from January 13, 1987, until 
February 24, 1987, subject to the laws and regulations 
governing monetary awards. 

An evaluation in excess of 20 percent for compression 
fracture, L3, for the period from February 25, 1987, until 
August 16, 1999, is denied.

A temporary total evaluation for convalescence after an 
August 1999 anterior L3 corpectomy, diskectomy of L2-L3 and 
L3-L4 and tibial allograft strut fusion from L2-L4 and 
anterior lumbar plating from L2-L4 is warranted for the 
period from August 16, 1999 until November 24, 1999, subject 
to the laws and regulations governing monetary awards.

An evaluation in excess of 20 percent for compression 
fracture, L3, for the period from November 25, 1999 until 
November 18, 2004, is denied.

An evaluation in excess of 40 percent for compression 
fracture, L3, for the period beginning November 19, 2004, is 
denied.  


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).  
In the present case, concerning the claims for service 
connection for depression and service connection for a sleep 
disorder, the Board is of the opinion that VA examinations 
are necessary.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Concerning the claim for depression, the Veteran has 
essentially asserted that he currently has depression that is 
related to his service-connected compression fracture, L3.  
The Veteran has submitted evidence of a current diagnosis 
which were included in his VA outpatient treatment records.  
He also has a service- connected disability of compression 
fracture, L3.  Significantly, the Veteran has submitted 
records which suggest a relationship.  For example, an 
October 2002 VA outpatient treatment record, reflects the 
Veteran reported that his depression began after surgery on 
his back in 1999.  Similarly, in a May 2006 VA treatment 
record, the Veteran's treating physician assessed the Veteran 
has having depression secondary to a back injury and chronic 
pain; however, no rationale was provided for the diagnosis 
and there is no indication as to what extent the Veteran's 
depression is caused by the back injury.  Significantly, 
another October 2002 VA record noted the Veteran complained 
of depression from his inability to work.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As such, the Board finds that the Veteran should be 
afforded an appropriate VA examination to assess the nature 
and etiology of his depression diagnosis to determine whether 
his condition is related to a service-connected disability or 
is otherwise related to his military service.       

Concerning the claim for the sleep disorder, the Veteran has 
also submitted evidence of a current diagnosis as noted in VA 
outpatient treatment records.  The VA records also reflect 
the Veteran's subjective history that the pain from his back 
interferes with his ability to sleep.  No opinion as to the 
etiology of the sleep disorder is of record.  As the evidence 
includes a current diagnoses, a service connected disability 
and lay assertions which generally link the conditions, the 
Board is of the opinion that the Veteran has met the criteria 
of 38 C.F.R. § 3.159 and a VA examination should be obtained. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability, including depression, that may 
be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed psychiatric disability, 
including depression, is related to the 
service-connected compression fracture, 
L3.

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
currently diagnosed psychiatric disability 
is related to any event or incident in 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any current 
sleep disability that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed sleep disability is related to 
the service-connected compression 
fracture, L3.

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
currently diagnosed sleep disability is 
related to any event or incident in 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


